DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of species B in the reply filed on 1/25/22 is acknowledged. Claims 1-16 read on species B and are addressed in this office action. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frevik (US 3122871 A).

Regarding claim 1, Frevik discloses an impeller conditioner comprising: 
a rotor (29); 
an attachment device (the subassembly comprising 34, 47, 46, 50) located on the rotor; 
a tine device (36) pivotally attached to the rotor between a first end (the end of the tine comprising hole 45) and a second end (the end having cutting portions 39) of the tine device via the attachment device; and 
a positioning device (50) located on one of the rotor and the attachment device, the positioning device including a tapered portion (see Fig. 5, 50 tapers from its ends 51 extending to its narrower portion closer to 37) which restricts the tine device in a first position (the flailed position, as shown in Fig. 2) to have less lateral movement than the tine device in a second position (any position where 36 is slid outside of the flailed position on 50, slot 45 allows 36 to move laterally relative to 50).

Regarding claim 2, Frevik discloses the impeller conditioner of claim 1, wherein the first position is an operational position (as shown in Fig. 2) with the first end of the tine device being positioned outwardly away from the rotor and the second end of the tine device being positioned near the rotor.

Regarding claim 4, Frevik discloses the impeller conditioner of claim 1, wherein the positioning device is wider at a base (51) than a top (the end opposite 51).

Regarding claim 5, Frevik discloses the impeller conditioner of claim 1, wherein the attachment device includes the positioning device such that the attachment device has a wider base (51) than a top (the end opposite 51).

Regarding claim 6, Frevik discloses the impeller conditioner of claim 5, wherein the positioning device is integral with the attachment device (50 is part of the attachment device).

Regarding claim 7, Frevik discloses the impeller conditioner of claim 1, wherein the tapered portion prevents the tine device from lateral movement when the tine device is in the first position (as positioned in Fig. 5, tine 36 can only move outwardly in a direction normal to the rotor surface).

Regarding claim 8, Frevik discloses the impeller conditioner of claim 7, wherein the tapered portion allows the tine device to move laterally when the tine is in the second position (36 is able to move laterally when hole 45 slides on 50).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9, 10, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 4182099 A) in view of Frevik (US 3122871 A).

Regarding claim 9, Davis discloses an agricultural mowing machine comprising: 
a cutter bar (128); and 
an impeller comprising a rotor (68), an attachment device (brackets 136) located on the rotor, a tine (flails 140) device pivotally attached to the rotor between a first end and a second end of the tine device via the attachment device, and a positioning device located on one of the rotor. Davis further discloses that clearances the mounting bracket and flails permit sideways deflection of the flails (col. 6 lines 29-31). 
Davis does not disclose a positioning device, the positioning device including a tapered portion which restricts the tine device in a first position to have less lateral movement than the tine device in a second position.
In the same field of endeavor, Frevik discloses a tine attached to a rotor with an attachment device (the subassembly comprising 34, 47, 46, 50), and a positioning device (50), the positioning device including a tapered portion (see Fig. 5, 50 tapers from its ends 51 extending to its narrower portion closer to 37) which restricts the tine device in a first position (the flailed position, as shown in Fig. 2) to have less lateral movement than the tine device in a second position (any position where 36 is slid outside of the flailed position on 50, slot 45 allows 36 to move laterally relative to 50).
It would be obvious to one of ordinary skill in the art to attach the tine disclosed by Davis with an attachment device having a positioning device, as disclosed by Frevik, as an alternative way of allowing sideways deflection of the flails. 
	
Regarding claim 10, Frevik, of the resultant combination, discloses the agricultural mowing machine of claim 9, wherein the first position is an operational position (as shown in Figure 2) with the first end of the tine device being positioned outwardly away from the rotor and the second end of the tine device being positioned near the rotor.

Regarding claim 12, Frevik, of the resultant combination, discloses the agricultural mowing machine of claim 9, wherein the positioning device is wider at a base (51) than a top.

Regarding claim 13, Frevik, of the resultant combination, discloses the agricultural mowing machine of claim 9, wherein the attachment device includes the positioning device such that the attachment device has a wider base (51) than a top.

Regarding claim 14, Frevik, of the resultant combination, discloses the agricultural mowing machine of claim 13, wherein the positioning device is integral with the attachment device (50 is part of the attachment device).

Regarding claim 15, Frevik, of the resultant combination, discloses the agricultural mowing machine of claim 9, wherein the tapered portion prevents the tine device from lateral movement when the tine device is in the first position (as positioned in Fig. 5, tine 36 can only move outwardly in a direction normal to the rotor surface).

Regarding claim 16, Frevik, of the resultant combination, discloses the agricultural mowing machine of claim 15, wherein the tapered portion allows the tine device to move laterally when the tine is in the second position (36 is able to move laterally when hole 45 slides on 50).

Allowable Subject Matter

Claims 3, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3402541 A teaches a flail attached with a conically shaped spool.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/M.I.R./               Examiner, Art Unit 3671                                                                                                                                                                                         
/Alicia Torres/               Primary Examiner, Art Unit 3671